DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 08/02/2021 have been fully considered but they are not persuasive. See below:
Applicant argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 08/02/2021 that " Accordingly, the identification of Ge or SiGe in Gamble as a polymeric film is unreasonable as being inconsistent with the plain meaning, as evidenced by the definitions provided by IUPAC, and also inconsistent with Applicant’s specification that describes the polymeric film as an electrically insulative material.”.
However, the examiner disagrees. As in claim 1, “SiGe and Aluminum oxide can be polymeric and that is not unreasonable. Please see US 8242025, where SiGe can be a polymeric film. The sacrificing layer is an organic polymeric layer that consists of crystals of silicon germanium (SiGe) and semiconductor layer consists of Silicon crystal.). As mentioned in claim10, a semiconductor layer (Ge or SiGe as in Paragraphs [0003], Fig. 3a-3h); and a polymeric film (Aluminum oxide, ABSTRACT, Paragraph .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by over Gamble et al. (US PGpub: 2009/0224369 A1), herein after Gamble.
Regarding claim 1, Gamble teaches a semiconductor device comprising: a multi-layered substrate (sapphire substrate, FIG. 3a-3h), wherein the multi-layered substrate comprises an interposed polymeric film (Ge or SiGe as in Paragraphs [0003], Fig. 3a-3h, Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024], [0033]); and a device layer (60, Fig. 3h) arranged over the multi-layered substrate.
Regarding claim 2, Gamble teaches the semiconductor device of claim 1, wherein the interposed polymeric film comprises at least one inorganic filler; and wherein the at least one inorganic filler is thermally conductive and electrically insulating (Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024]).
Regarding claim 3, Gamble  
Regarding claim 4, Gamble teaches the semiconductor device of claim 1, wherein the interposed polymeric film has a thickness ranging from 5 m to 20 m (material thickness is known in the industry. Can be derive as Ge 1-100 microns. This limitation can be derived). 
Regarding claim 5, Gamble teaches the semiconductor device of claim 1, wherein the multi-layered substrate further comprises: a support substrate; and a semiconductor layer, wherein the interposed polymeric film is arranged between the support substrate and the semiconductor layer (Paragraph [0018]-[0024]).
Regarding claim 6, Gamble teaches the semiconductor device of claim 5, wherein the support substrate comprises a thermally conductive material (Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024]).
Regarding claim 7, Gamble teaches the semiconductor device of claim 5, wherein the support substrate comprises silicon or sapphire (sapphire substrate, FIG. 3a-3h).
Regarding claim 8, Gamble teaches the semiconductor device of claim 5, wherein the semiconductor layer comprises silicon or silicon germanium (Paragraph [0003]).
Regarding claim 9, Gamble teaches the semiconductor device of claim 5, wherein the semiconductor layer further comprises a first semiconductor material (50, 52)and a second semiconductor material (62, Paragraph [0056]) arranged over the first semiconductor material (50, 52).
Regarding claim 10, Gamble teaches a semiconductor device comprising: a multi-layered substrate, comprising: a support substrate (sapphire substrate, FIG. 3a-
Regarding claim 11, Gamble teaches the semiconductor device of claim 10, wherein the polymeric film is laminated over the support substrate (Aluminum oxide, ABSTRACT, Paragraph [0018]-[0024]).
Regarding claim 12, Gamble teaches the semiconductor device of claim 10, wherein the semiconductor layer comprises a first semiconductor material (50, 52) and a second semiconductor material (62) arranged over the first semiconductor material.
Regarding claim 13, Gamble teaches the semiconductor device of claim 12, wherein the first semiconductor material of the semiconductor layer comprises silicon (Paragraph [0005]-[0015]).
Regarding claim 14, Gamble teaches the semiconductor device of claim 12, wherein the second semiconductor material of the semiconductor layer comprises silicon germanium (Paragraph [0003]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828